DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/16/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20210199001 teaches a fluid level sensing system similar the one being claimed, but does not reasonably teach or suggest that at least one of the upper and lower housing including a second bore isolated from the first bore and in communication with at least one of a vacuum gauge or an external vacuum source.  Nor is it taught that a vacuum force is applied to the second flexible bag to exert a controlled compressive action on the first flexible bag.  There is also only one flexible bag/bellows 34.
US 20100308589 teaches a bellows 21 inside of another bellows 3, but the invention is not for fluid level sensing whatsoever.
US 5063778 teaches a fluid level sensing system similar the one being claimed, where there is a flexible bag 130 within flexible bag 116.  But it does not reasonably teach or suggest that at least one of the upper and lower housing including a second bore isolated from the first bore and in communication with at least one of a vacuum gauge or an external vacuum source.  Nor is it taught that a vacuum force is applied to the second flexible bag to exert a controlled compressive action on the first flexible bag.  
US 4109531 teaches a fluid level sensing system similar the one being claimed, where there is a flexible bag/bellows 117 within flexible bag/bellows 25.  But it does not reasonably teach or suggest that at least one of the upper and lower housing including a second bore isolated from the first bore and in communication with at least one of a vacuum gauge or an external vacuum source.  Nor is it taught that a vacuum force is applied to the second flexible bag to exert a controlled compressive action on the first flexible bag.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674